Citation Nr: 1603205	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder, major depressive disorder, and panic disorder.

2. Entitlement to service connection for residuals of a back injury.

3. Entitlement to service connection for fibromyalgia, to include as secondary to the non-service-connected residuals of a back injury.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for a right knee disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 1992.  The Veteran then served in the Reserves from March 1992 to November 1994, presumably with periods of active duty for training and inactive duty for training.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was previously before the Board and remanded in February 2012 and June 2014.  For the reasons set forth below, the Board finds that there has been substantial compliance with the prior remand. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder, major depressive disorder, and panic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's residuals of a back injury are not related to service. 

2. The Veteran's fibromyalgia is not related to service. 

3. The Veteran's COPD is not related to service. 

4. The Veteran's right knee disability is not related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a back injury has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2015).

2. The criteria for service connection for fibromyalgia, to include as secondary to non-service connected residuals of a back injury, has not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3. The criteria for service connection for COPD has not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for service connection for a right knee disability has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in February 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed residuals of a back injury, fibromyalgia, COPD, and a right knee disability in September 2012.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

As an initial matter, the Board notes that the Veteran has not alleged nor is there evidence that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not for application.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As the Veteran has not been shown to have served in the Southwest Asia Theater of Operations during the Persian Gulf War and does not allege such, service connection under 38 C.F.R. § 3.317 is not warranted.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts

The Veteran asserts she currently suffers from residuals of a back injury, fibromyalgia as secondary to residuals of her back injury, COPD, and a right knee disability related to active duty service.  

Specifically, she asserts in her February 2007 claim that she injured her back in-service and her fibromyalgia was secondary to her back condition.  In a March 2007 statement, she avers that in March 1992 her vehicle hydroplaned and fell off a 90 foot cliff.  In her November 2008 substantive appeal she avers she served nearly six years with no incidents and was diagnosed with breathing difficulties at Fort McClellan.

Service treatment records reflect that in 1991 the Veteran was involved in a motor vehicle accident.  The Veteran complained of pain in her back, flank, and right knee.  Examination of her back revealed left paraspinal spasm and tenderness and her right knee had a superficial laceration, edema, contusion, and discoloration.  Additionally, she fractured her left tenth and eleventh ribs.  X-rays were negative for a knee fracture.  Chest x-rays revealed clear lungs.  Her December 1991 separation examination notes the Veteran was clinically normal.  

Private treatment records beginning in August 1992 note x-rays of the Veteran's back were normal and a computerized tomography (CT) scan revealed a probable herniated disc fragment at L4/L5 along the left posterior lateral aspect.  She had "significant back and leg pain, evidence of nerve root compression."  The Veteran underwent removal of ruptured disc L4-5 bilaterally, which caused dramatic improvement in pain.  Her discharge diagnosis was herniated lumbar disc L4-5 bilaterally, status postop removal of ruptured disc. 

An August 2006 private treatment record notes the Veteran reported a motor vehicle accident in 1992.  After that, she developed diffuse musculoskeletal pain, subsequently diagnosed as having fibromyalgia.  She had back surgery in 1993 and had musculoskeletal pain since that time.  A subsequent August 2006 private treatment record notes the Veteran had chronic intractable musculoskeletal pain secondary to fibromyalgia.  A December 2006 private treatment record notes the Veteran reported that since her lumbar surgery, her gait had not been normal due to pain.  Lumbar spine x-rays revealed chronic degenerative changes at L4-5.  The report further notes that "[i]t is not clear why the pain in the upper back is any different than the pain in the lower back and both of them are probably due to her fibromyalgia."  
 
A May 2007 private treatment record notes the Veteran had acute bronchitis, hypertension, and hypothyroidism, but there was no mention of COPD.  

The Veteran was afforded a VA examination of residuals of a back injury, fibromyalgia, COPD, and right knee disability in September 2012.  In regards to the Veteran's claim for residuals of a back injury, the examiner notes the Veteran had lumbar spasm/strain, diagnosed in May 1991, and lumbar degenerative disc disease of L3-L4, L4-L5, and L5-S1, diagnosed in August 1992.  Current x-rays revealed disk space narrowing and osteophytic spurring, greatest at L4-5 level and degenerative facet disease present from L3-4 through L5-S1.  The examiner opined that it was less likely than not that the currently diagnosed back disorder was incurred during the Veteran's period of active duty service.  The examiner explained that the complaint of back pain during the May 1991 motor vehicle accident was more likely a lumbar strain based on the physical exam, which showed "paraspinal spasm" aggravated by the tenth and eleventh rib fracture that happened simultaneously.  Lumbar strain "involves the muscles and ligament (soft tissues) surrounding the joint region, lumbar DDD [degenerative disc disease] is a degenerative process involves the bony joint spaces.  The one is not the cause of, or related to, the other."  

In regards to the Veteran's claim for fibromyalgia, the examiner diagnosed the Veteran with fibromyalgia.  The examiner opined that it was less likely than not that the currently diagnosed acquired fibromyalgia was incurred during the Veteran's period of active duty.  The examiner explained that the Veteran's service treatment records were silent regarding this condition.  Additionally, it was less likely than not aggravated by a low back disability during his motor vehicle accident "being, that lumbar strain is a transient inflammatory condition that resolves with symptomatic treatment.  Diagnosis of [f]ibromyalgia was not until 15 years later during which time veteran was dx [diagnosed] with PTSD, depression and anxiety, considered as co-morbid conditions."  
 
In regards to the Veteran's claim for COPD, the Veteran reported a history of smoking since age 12.  She quit in 2000.  She also reported a diagnosis of COPD prior to 1990.  X-rays revealed unremarkable baseline chest.  Pulmonary function test revealed moderate obstruction with dynamic air-trapping and a severe diffusion impairment.  The examiner found the Veteran carried a diagnosis of COPD based on symptoms, pulmonary function test, and current use of inhalers.  The examiner opined that the current diagnosis was less likely than not incurred during the Veteran's period of active duty.  Service treatment records were silent regarding COPD.  The diagnosis was more likely due to a long history of smoking.  Medical evidence revealed definite risk factors for COPD include smoking and increased airway responsiveness.  "Numerous epidemiologic studies indicate that cigarette smoking is overwhelmingly the most important risk factor for COPD." 

In regards to the Veteran's right knee disability claim, x-rays revealed moderate degenerative patellar spurring.  The examiner diagnosed the Veteran with right knee degenerative joint disease and found it was less likely than not that the currently diagnosed right knee disorder was incurred during the Veteran's period of active duty.  The examiner explained that the current diagnosis of right knee degenerative joint disease is a degenerative process that involves the bony joint spaces in contrast to the knee contusion during the motor vehicle accident, which was a transient inflammatory condition involving the muscles and ligaments surrounding the joint region.  "The one is not the cause of or relatd [sic] to the other."  

Analysis 

Considering the pertinent evidence in light of the governing legal authority, the service connection claims must be denied.  

Initially, although the September 2012 VA examiner notes the Veteran was diagnosed with lumbar degenerative disc disease of L3-L4, L4-L5, and L5-S1 in August 1992, the Board finds there is no indication the Veteran's lumbar spine was diagnosed with arthritis to a compensable degree within one year of separation from active duty.  Indeed, private treatment records in August 1992 note x-rays of the Veteran's back were normal and a CT scan revealed a probable herniated disc fragment at L4/L5 along the left posterior lateral aspect.  She had "significant back and leg pain, evidence of nerve root compression."  The Veteran underwent removal of ruptured disc L4-5 bilaterally, which caused dramatic improvement in pain and her discharge diagnosis was herniated lumbar disc L4-5 bilaterally, status postop removal of ruptured disc.  As the record does not reflect that the Veteran was diagnosed with arthritis of the lumbar spine or right knee to a compensable degree within one year of separation from active duty, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(6) and 3.309(a) for chronic disabilities are not applicable.  

Additionally, although the Veteran asserts that her fibromyalgia is secondary to her residuals of a back disability, because the Board is denying service connection for the Veteran's residuals of a back disability, as will be explained below, secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.  

Although the Veteran asserts in her February 2008 notice of disagreement that she was diagnosed with breathing difficulties at Fort McClellan and reported during her September 2012 VA examination that she was diagnosed with COPD prior to 1990, service treatment records refect no finding of COPD, but instead indicate the Veteran's lungs were clear.  Moreover, a May 2007 private treatment record indicates the Veteran had acute bronchitis, hypertension, and hypothyroidism, but there was no mention of COPD.  As such, the Board finds the preponderance of the evidence is against the finding that the Veteran was diagnosed with COPD in-service.  

The Board finds the most probative evidence as to whether the Veteran's residuals of a back injury, fibromyalgia, COPD, and a right knee disability are related to active duty service to be the September 2012 VA examination.  The examiner provided a detailed rationale for the opinions that was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include the Veteran's service treatment record and post-service medical records.  

While the Board recognizes the Veteran's assertions that she currently has residuals of a back injury, fibromyalgia, COPD, and a right knee disability related to service, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal and respiratory issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal and respiratory issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal and respiratory issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for residuals of a back injury, fibromyalgia, COPD, and a right knee disability. 

Accordingly, service connection for residuals of a back injury, fibromyalgia, COPD, and a right knee disability must be denied.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of a back injury are denied. 

Service connection for fibromyalgia, to include as secondary to the non-service-connected residuals of a back injury, is denied.  

Service connection for COPD is denied.  

Service connection for a right knee disability is denied.  


REMAND

The Veteran asserts she currently suffers from an acquired psychiatric disability as the result of trauma from an in-service accident and in-service harassment.  Specifically, she asserts in her February 2007 claim that she experienced trauma from an accident in-service that resulted in her depression and PTSD.  She further contends in her February 2008 notice of disagreement that her relationship with a senior officer while she was married, which resulted in her child, began her troubles.  She was pressured into the relationship.  "I feel because I chose to give birth to a child of another race which resulted for this harassment caused me continuing problems to this day."  However, she clarifies that it was the traumatic experience from the wreck that brought all those issues to the surface.  She did not seek treatment for her depression because it caused her to withdraw rather than reach out.  In her November 2008 substantive appeal she avers she served nearly six years with no incidents.  

In a July 2009 statement the Veteran elaborates on her sexual harassment claim.  Specifically, she states that she wrote a bad check while stationed abroad and was given an Article 15.  Later, she presented her husband with divorce papers at Fort McClellan.  He attacked her until Sergent R.B. appeared and helped her.  She later had dinner with Sergent R.B., got intoxicated and became pregnant with his child.  She eventually fell in love with Sergent R.B., who ultimately married another woman.  After service she returned home, but her family did not accept her or her child so she turned to drugs.  She lost custody of her son to Sergent R.B. because she was sent to prison and on drugs.  In a March 2012 statement the Veteran notes that while losing custody of her child had a profound effect on her, she had already been suffering with anxiety for several years prior to this incident.  

As noted above, service treatment records reflect that in 1991 the Veteran was involved in a motor vehicle accident.  Her December 1991 separation examination notes the Veteran was clinically normal, but also states "current situational stress-appears to be coping o.k."  Her December 1991 report of medical history notes she had depression or excessive worry.  She further notes she was often very depressed, lost 23 pounds in one month that appeared to be anxiety related due to several personal problems, and felt depressed over personal problems.  She denied suicidal ideations.   

The Veteran was afforded a VA psychiatric evaluation in August 2007.  The Veteran reported an "unfortunate childhood" marked by physical, sexual, and emotional abuse.  While in the army, she reported she experienced sexual harassment by an E-7 male who she ultimately had a relationship with.  She had a child born out of wedlock with him in 1990, which resulted in her family disowning her.  While in the military, the Veteran was charged with an Article 15 for battery as well as an Article 15 for writing a bad check.  She further reported she was in a car accident that resulted in medical problems with pain; however, "her severe psychiatric symptoms began later as noted below when she lost custody of her child."  She lost custody of her child in 1993.  Thereafter, she became hooked on cocaine and marijuana and went to prison for cashing a forged check.  The Veteran further reported her psychiatric symptoms began around the time she had her child because of the stress she was under in the military with the relationship she had with the E-7 who was in charge as well as alienation she received from her family.  She did not seek treatment until 2005, although her symptoms had been chronic for the past 17 years.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, and panic disorder with agoraphobia.  The examiner opined that the Veteran's mental condition had a direct relationship to the events of losing her child and the consequences of her actions following that event.  "I see no connection with her accident while in the service, but rather a childhood history which was marked by abuse and with choices that she made in her personal life."

A March 2011 VA treatment record notes the Veteran reports a severely dysfunctional family and a military sexual trauma in service that resulted in her becoming pregnant.  She was diagnosed with bipolar disorder, PTSD, panic disorder with agoraphobia, and crack cocaine abuse, cannabis, and nicotine dependence.  A September 2011 VA treatment record notes the Veteran was being treated for bipolar disorder and PTSD, chronic, due to a motor vehicle accident, in which she was in a vehicle that went off a 90 foot precipice.  The Veteran was also diagnosed with panic disorders and had a history of alcohol dependence.  A February 2012 VA treatment record notes the Veteran had a diagnosis of ongoing depression.  

In February 2012, the Board found the August 2007 VA examiner's opinion appeared to indicate that the Veteran entered service with a psychiatric problem and additionally found the VA examiner did not address the Veteran's contentions that she suffered from personal problems during service; thus, remanded the claim for a new VA psychiatric evaluation.  

The Veteran was also afforded another VA psychiatric evaluation in September 2012.  The examiner diagnosed the Veteran with borderline personality disorder.  He further diagnosed the Veteran with bipolar disorder, panic disorder with agoraphobia, and PTSD based on VA medical records exclusively.  The examiner opined that it was less likely than not that the pre-existing chronic acquired psychiatric disorder was clearly and unmistakably aggravated beyond the natural progress of the disease by such service.  "Although the Veteran experienced a May 1991 motor vehicle accident, she received no mental health treatment during her military service.  Although she reported experiencing anxiety and depression due to 'personal problems' that arose during military service, she received no diagnosis of or treatment for a mental disorder during her military service."  The examiner further explained that given the Veteran's pre-military history and absence of mental health treatment during military service, "despite her motor vehicle accident and 'personal problems,' it is at least as likely as not that the Veteran's military service enhanced her functioning with regard to her pre-existing mental health condition."  Finally, the examiner also opined that it was less likely than not that any current chronic acquired psychiatric disorder is etiologically related to any event in the Veteran's active military service.  The examiner described that the Veteran received no diagnosis of or treatment for a mental disorder during her military service and service medical records indicate "she reportedly experienced anxiety and depression due to 'personal problems,' which more likely than not represent then-current psychosocial environmental problems."   

Pursuant to the June 2014 Board remand, an April 2015 VA medical opinion found the Veteran's acquired psychiatric disorder, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner explained that she concurred with the September 2012 VA examiner that "there is no evidence in the Veteran's service medical records that the severity of or the disability associated with her pre-existing psychiatric condition (provisionally diagnosed Borderline Personality Disorder) increased during her military service."  The examiner explained that there was no information to that effect in the records made available.  

At this point the Board finds that the applicability of the presumption of soundness under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b) had not been properly addressed during the development of this claim and appeal.  Indeed, the Board notes that personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Therefore, there appears was no manifestation of a qualifying acquired psychiatric disorder in service, the provisions governing the presumption of soundness and service aggravation are not directly applicable.  Nevertheless, service connection may be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder during service.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  This particular question has not yet been asked; under the circumstances of this case, the Board finds that this question must be asked in order for the duty to assist to be properly fulfilled. 

The Board regrets that the additional delay created by the June 2014 remand, at which time it appears the Board did not correctly identify and apply the special service connection rules for claims that involve personality disorders.  As the Veteran has been diagnosed with major depressive disorder, recurrent, panic disorder with agoraphobia, bipolar disorder, PTSD, and ongoing depression - to fully and fairly complete the adjudication of this appeal - the Board finds another VA medical opinion is necessary to determine whether any of the aforementioned psychiatric disorders are an additional disability superimposed upon the Veteran's personality disorder during service.   

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional evidence relevant to the Veteran's acquired psychiatric claim that may have come into existence since the claims folder was last before the AOJ.

2. Then, obtain a VA addendum medical opinion from an appropriate examiner.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate that the examination report that the claims file was in fact made available for review in conjunction with the examination.  As the Veteran has been diagnosed with a pre-existing personality disorder, the examiner is requested to address the following question: 

Whether it is at least as likely as not (at least a 50 percent probability) there resulted during service a superimposed psychiatric disability that persists today.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


